Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Steven Douglas at 571-272-4885 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
Drawings
The drawings filed 6/22/2020 are objected to because the print quality of every one of the drawings is so poor (i.e. blurred, overly shaded, sketchy and replete with stray copy marks) that a reproduction of the drawings would be at least partly illegible.  Furthermore, Applicant’s repeated use of generic boxes to represent critical structures (see at least boxes 114 in Figure 1; 212 in Figure 2; 312, 314 and 309 in Figure 3; 725 and 726 in Figure 7; and 914, 907and 931 in Figure 9) should be avoided and the drawings should be amended to include some sort of description within the boxes as to what is being represented.
Applicant is respectfully requested to review the entire set of drawings for other similar informalities similar to those pointed out above and amend the drawings accordingly, especially since the above listing may only be exemplary.
Furthermore, Applicant makes reference throughout the specification to Figure 6 (see at least page 22, 49 and 57).  However, Figure 6 does not appear to exist.  Clarification is respectfully requested.


  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The substitute specification filed 6/22/20 has been entered.

The disclosure is further objected to because of the following informalities: several pages of the specification are of poor quality and parts of the written text is missing (see at least page 3 and 6), such page may need to be replaced or substituted. 
Appropriate correction is required.


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In regard to claim 1, Applicant’s repeated use of alpha characters (i.e. a, b, c, I, II, and III etc) is improper and should be avoided;  the Office suggest amending the claims to avoid the use of such characters.  Also in regard to claim 1,  Applicant’s repeated use of asterixis (i.e. *, **, *** and ****)  is improper and should be avoided;  the Office suggest amending the claims to avoid the use of such characters.  In regard to claim 11, Applicant’s repeated use of alpha characters (i.e. a, b, c, etc) is improper and should be avoided;  the Office suggest amending the claims to avoid the use of such characters.  It is also brought to Applicant’s attention that several claims end with a semicolon and not periods which is not grammatically correct.
Appropriate correction is required.

Applicant is respectfully requested to review the entire set of claims for other similar informalities and grammatical errors similar to those pointed out above and amend the claims accordingly, especially since the above listing may only be exemplary.






Claim Rejections - 35 USC § 112
Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In regard to claim 1, Applicant has merely provided a list of elements that make up the device (i.e. the Examiner refers to this as a “cookbook” style listing of elements) but fails to correlate or connect the elements in a manner that defines a complete operative device.  Also in regard to claim 1, clear and proper antecedent basis for the “hoses” (line 19), the “power box” (line 23), the “helmet entry” (line 26), the “sound sources” (line 45) and the “aiming” (line 49) should be defined.  Also in regard to claim 1, Applicant’s use of the term “etc” (line 54) renders the claim indefinite and should be avoided.
In regard to claim 11, clear and proper antecedent basis for at least the “preliminary image and diagnosis” (line 2), the “lavage bed” (line 4), the “bio-parameter measurement system” (line 5), the “hydro-pneumatic cuffs” (line 6), the “process tube” (line 7), the “bending and stepper/rotator mechanisms” (line 8), the “breathing tube” (line 10) and the “tubules” (line 11) should be defined.  
Also in regard to claim 11, it is indefinite as to what is intended by the phrase “Elaborate lung treatment process plan” (line 3).
Applicant is respectfully requested to review the entire set of claims (including claims 1 and 11) for other similar indefinite language and antecedent basis issues similar to those pointed out above and amend the claims accordingly, especially since the above listing are only be exemplary.


Applicant again is informed that the claims should be written in such a way the structure must be organized and correlated in such a manner as to present a complete operative device.  




A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Steven O. Douglas

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The Purdy, Fernandes et al., Micheau et al., Krimsky, Vunjak-Novakovie et al., Coleman, Duchon et al. and Stickland references pertain to lung treatment devices with similarities to that of Applicant’s.


Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649